           Case 1:21-cr-00006-LY Document 72 Filed 08/26/21 Page 1 of 1
                                                                                               p
                                                                                                   /z
                           UNITED STATES DISTRICT COURT                                                    $40
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

USA                                                §
                                                   §
vs.                                                §      NO: AU:21-CR-00006(2)-LY
                                                   §
(2) Randall Lincoln                                §

                                                OR1)ER

       Pursuant to the Due Process Protections Act, the Court confirms the United States' obligation to

produce all exculpatory evidence to the defendant pursuant to Brady   v.   Maryland, 373 U.S. 83 (1963),


and its progeny, and orders it to do so. Failing to do so in a timely manner may result in consequences,

including, but not limited to, exclusion of evidence, adverse jury instructions, dismissal of charges,

contempt proceedings, or sanctions by the Court.


        SIGNED August    26, 2021.




                                                        MARK LANE
                                                        UNITED STATES            GISTRATE JUDGE
